Citation Nr: 1437529	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a lung condition, to include as due to asbestos exposure, also claimed as "clinical" myopathy.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an increased compensable rating for left ear hearing loss.

6.  Entitlement to an increased rating for tinnitus, rated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  Jurisdiction has since been transferred to the Newark, New Jersey RO.  In July 2012, the Veteran submitted evidence directly to the Board, following the issuance of the most recent supplemental statement of the case.  In July 2014, the Veteran waived regional jurisdiction of that new evidence.

The Veteran has claimed service connection for posttraumatic stress disorder (PTSD) and that is the claim that was certified on appeal.  However, the record also demonstrates other psychiatric diagnoses during the appeal period, including depression.  The Board finds that the Veteran's claim encompasses all psychiatric diagnoses shown during the appeal period in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) and has therefore rephrased the issue as it appears on the title page.

The RO adjudicated separate claims of service connection for a lung condition and clinical myopathy.  The Veteran's January 2010 statement that was taken as a claim for clinical myopathy includes his complaints of lung problems.  The RO denied the claim because there was no evidence of "clinical" myopathy; there was evidence of "critical" myopathy.  It appears that the Veteran's claim for myopathy is for a lung condition.  Thus, the claim has been rephrased as it appears on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issues of entitlement to service connection for an acquired psychiatric disorder, a lung condition to include critical myopathy, and diabetes mellitus, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for right ear hearing loss was previously denied in an October 2004 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the last final October 2004 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for right ear hearing loss.  

3.  The Veteran's left ear hearing loss has been manifested by no more than auditory acuity level I.  The right ear is not service-connected.

4.  The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2013). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.87, Diagnostic Code (DC) 6100 (2013).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a January 2010 letter.  The January 2010 notice complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claims were then adjudicated in June 2010.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file, noting no additional records.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his hearing loss and tinnitus claims.  That examination evaluated his left ear hearing  loss and tinnitus and stated whether there was a current diagnosis of right ear hearing loss.  Since the most recent 2010 examination, the Veteran has not submitted any evidence or statements to suggest that his hearing loss or tinnitus has increased in degree.  Therefore, the Board finds that the examination of record is sufficient to decide the Veteran's claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss in an October 2004 rating decision.  The Veteran did not appeal the rating decision and thus the decision is final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

Although the RO determined in a June 2010 rating decision that new and material evidence sufficient to reopen the claim for right ear hearing loss had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

The claim was denied previously because there was no indication of a current right ear hearing loss disability, or indication of hearing loss in service.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in November 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence added to the record since the previous denial includes a VA examination, the Veteran's statements, and private medical records.  A February 2010 VA examination does not demonstrate that the Veteran has right ear hearing loss that meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385.  The remainder of the new evidence also does not demonstrate such a diagnosis.  Thus, the new evidence of record does not substantiate any of the missing elements of service connection, namely a disability for VA purposes.  The new evidence also fails to show symptoms of right ear hearing loss in service, continuity since service, or a medial nexus relating a current disability to service. 

Thus, because the new evidence submitted does not support any of the elements of service connection, the Board finds that new and material evidence has not been submitted.  Accordingly, the claim for service connection for right ear hearing loss is not reopened and the benefits sought on appeal remain denied.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left Ear Hearing Loss

The Veteran's service-connected left ear hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  An exceptional pattern is not shown here.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.

Turning to the evidence of record, on February 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
25
25
45

The pure tone threshold average was 30 decibels.  Speech audiometry revealed speech recognition ability of 100 percent.

In this case, for the left ear, the average pure tone threshold of 30 decibels, along with a speech discrimination score of 100, warrants a designation of Roman Numeral I under table VI.  For the right ear, a Roman Numeral I is assigned because that ear is not service-connected.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral I and the right ear is Roman Numeral I, the appropriate rating is 0 percent under DC 6100.  

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for left ear hearing loss must be denied.

Tinnitus

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260 (2013).   As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.   Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further notes that the record contains no indication of marked interference with employment or frequent hospitalization warranting consideration of referral for an extraschedular rating for tinnitus, nor has the Veteran argued that extraschedular consideration is warranted.  38 C.F.R. § 3.321(b) (2013).  

III.  Other Considerations

The Board notes that the claim for a TDIU is being remanded and therefore is not ripe for review.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected left ear hearing loss and tinnitus.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's left ear hearing loss and tinnitus are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss and tinnitus that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that regard, the Board notes the Veteran's statements that he has difficulty hearing and experiences tinnitus, bilaterally.  However, the Board finds that functional impact has been taken into account by the rating schedule.  The rating schedule affords him a higher rating for hearing loss, however, his disability did not meet that level.  Additionally, there is no evidence in the record to suggest that his tinnitus impedes his ability to complete his activities of daily living or general ability to function.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's left ear hearing loss and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for right ear hearing loss is denied. 

A rating in excess of 10 percent for tinnitus is denied.  

A compensable rating for left ear hearing loss is denied. 


REMAND

Additional development is necessary with regard to the claims for service connection for an acquired psychiatric disorder, a lung condition to include critical myopathy, and diabetes mellitus, and for a TDIU.

With regard to the claim for an acquired psychiatric disorder, the Veteran contends that his experience in service off the shores of Beirut, Lebanon, were traumatic in that he smelled incinerated dead bodies.  He contends that when he was a trucker, he drove in Manhattan following 9/11, and the wreckage and dead bodies spurred memories and nightmares related to his service experiences.  

Service personnel records reflect that the Veteran served aboard the USS Puget Sound on a multi-national peacekeeping mission off the shores of Beirut, Lebanon.  The records also show that he had multiple disciplinary infractions.  In April 1982, he underwent non-judicial punishment for unlawfully leaving duty for three days.  In March 1985, he had unauthorized absence of one day.  In March 1986, he failed to obey a lawful order by not appearing for his place of duty.  

Service treatment records reflect that in December 1983, the Veteran was referred to a medical officer when his mother stated that he was highly depressed and possibly suicidal.  After discussing this with the Veteran, it turned out that he came to the Navy wanting to go into electronics but not being able to go to electronics school.  He had no job satisfaction working on the deck.  He was reassured that the same thing happened to many others, and he agreed and stated that he could finish his enlistment without any problems.  

A June 2009 private record reflects that the Veteran was diagnosed with a cognitive disorder, not otherwise specified, mild, panic attacks, and adjustment disorder with depressed mood, in relation to his current physical circumstances, following a complicated hospitalization in March 2009.

Social Security Administration records demonstrate the Veteran's report that he had mental impairments, such as not getting along with a coworker and not handling stress well.  He stated that he had "bipolar behavior."  There was no medical documentation of a mental impairment.

On April 2010 VA examination, the Veteran stated that he had PTSD due to the loss of his lung.  He did not relay any specific traumatic events that occurred in service.  After performing mental status examination, the examiner concluded that the Veteran did not suffer from PTSD, and instead diagnosed the Veteran with depressive disorder, not otherwise specified.  

However, the VA examiner did not discuss the service treatment records showing evidence of depression, nor did the VA examiner discuss the Veteran's statements that 9/11 spurred nightmares and flashbacks of his service.  The VA examiner also did not provide an opinion as to whether the Veteran's depression was related to his service.  Because of these factors, the Board finds that a new VA examination is necessary in order to fairly assess the Veteran's claim.

The April 2010 VA examiner also stated that he had reviewed the Veteran's VA psychiatric treatment records, noting a private hospitalization in 2010 at Timberlake and ongoing psychiatric care at the VA.  As those records are not of record, they should be obtained on remand.

With regard to the claims for service connection for a lung condition, critical myopathy, and diabetes mellitus, the Veteran contends that his current lung disability, and resulting myopathy and diabetes, was caused or aggravated by asbestos exposure, lead pain exposure, and fumes while aboard three naval ships in service.  He contends that the events leading up to the removal of his right lung in 2009 were due to his service, and that his medical providers have not found any other cause for his lung disability.  He contends that following service, he suffered from frequent bouts of bronchitis and other upper respiratory illnesses.  

The RO requested all asbestos-related service records from the National Personnel Records Center in March 2010.  His service records reflect that in March 1982 and in October 1982, the Veteran stated that he had not been exposed to asbestos during his career.  Service personnel records reflect that the Veteran served aboard the USS Puget Sound, USS Nitro, and USS Dupont.  His military occupational specialty was that of electronic equipment repairman.   

Service treatment records reflect that in November 1981and May 1985, the Veteran reported having a sore throat and runny nose for two days.  He was diagnosed with an upper respiratory infection.  A December 1984 chest x-ray was negative.   

Post-service treatment records reflect that in March 2009, the Veteran was hospitalized for empyema.  Prior to his hospitalization, he was in his usual state of health.  In February 2009, he had developed a chronic cough, with chest pain and shortness of breath.  His dyspnea had worsened to the extent that he presented to the emergency room.  While hospitalized, he experienced respiratory failure following chest tube placement and subsequently underwent left-sided thoracotomy.  Due to ongoing infection, he then underwent a total pneumonectomy.  The hospital records reflect that on careful questioning, the Veteran's mother stated that the Veteran had never had any known history of frequent sinus, pulmonary, or other types of infections when he was younger.  Even during adulthood, he did not really have any history of frequent infections that she was aware of.  A May 2009 discharge summary states that the Veteran's symptoms began in early March 2009.  Following discharge, the Veteran was diagnosed with critical care neuromyopathy due to prolonged hospitalization.  

A November 2009 Social Security Administration disability evaluation reflects that the Veteran's lung disability began abruptly.  While it states that it began in 1968, such is an obvious typographic error. 

To date, the Veteran has not been afforded a VA examination to assess the etiology of his lung condition.  The Veteran has provided testimony that he was exposed to various fumes in service, including lead paint, incinerated bodies, and possibly asbestos.  In order to fairly asses the claim, a VA examination and opinion should be obtained.

The Board finds that the issues of entitlement to diabetes mellitus, and a TDIU, are intertwined with the outcome of the claims for service connection for a lung condition to include myopathy and for an acquired psychiatric disorder, and therefore the Board must defer adjudication of those claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include those referenced by the April 2010 VA psychiatric examiner, to include any records from Timberlawn.  If any records are unavailable notify the Veteran and provide him with the opportunity to submit the missing records or additional evidence in support of his claim.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current psychiatric disability.  The examiner should review the claims file.  The examiner should provide a well-reasoned rationale for the opinions reached.

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current psychiatric disorder, to include a depressive disorder, a cognitive disorder, psychosis, and/or an adjustment disorder, was caused or aggravated by his military service, to include the Veteran's contentions of a)  smelling burning bodies when he served off of the coast of Beirut, Lebanon, b)  the service record that stated that he was "highly depressed" due to not being able to attend electrical school, and c)  the two disciplinary actions that occurred in service.

3.  Schedule the Veteran for a VA examination to determine the etiology of his current lung condition.  The examiner should review the claims file.  The examiner should provide a well-reasoned rationale for the opinions reached.

Based on the examination and review of the record, the examiner should specifically identify all lung diagnoses.  

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed lung condition was caused or aggravated by his military service, to include the Veteran's contentions of a)  smelling burning bodies when he served off of the coast of Beirut, Lebanon, b) lead paint exposure, or c) asbestos exposure.

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


